Opinion by
Oliver, P. J.
These importations were made during a period when certain test cases were being prepared to determine the value of similar merchandise. The final decision, largely in favor of the importer, found the proper basis for assessing duty was the export value. Due to fluctuation during the period of litigation, when some of the entries were liquidated the result indicated a higher value than that actually claimed by the appraiser, which resulted in a slight penalty, as in this case. At the trial the sales manager for the petitioner testified to these facts. On the record presented the court was thoroughly satisfied that there was no intention to defraud the revenue or to conceal or misrepresent the facts. The petitions were therefore granted.